Citation Nr: 1518864	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-24 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to nonservice-connected  pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service for training (ACDUTRA) from June 4, 1974 to October 3, 1974.  He also had active duty service from December 1975 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 administrative decision in which the RO, inter alia, denied the Veteran's claim for entitlement to nonservice-connected pension.  In July 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In February 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals various adjudicatory documents that, with the exception of the February 2013 administrative decision and the February 2015 hearing transcript, are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran did not have active duty service during a statutory time of war; hence, he did not have war-time service for VA pension purposes and, thus, does not meet the threshold eligibility requirement for nonservice-connected pension.
CONCLUSION OF LAW

As the requirements for basic eligibility for entitlement to nonservice-connected pension are not met, the claim for that benefit is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2. 3.6 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In connection with the claim decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of her claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).   

As regards the February 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the February 2015 hearing, the undersigned identified the issue on appeal as  entitlement to nonservice-connected pension benefits.  Also, information was solicited regarding the Veteran's period of service from June 1974 to October 1974.  The Veteran further detailed his assertions regarding the nature of his service from June 1974 to October 1974, to include his contentions that such service actually constituted active duty service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497. Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As explained  below, because the Veteran does not qualify for nonservice-connected pension benefits as a matter of law, there is no, existing, relevant evidence which changes the disposition of the claim.  Notably, , neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing. 

II. Nonservice-Connected Pension 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "active military, naval, or air service" includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 C.F.R. § 3.6(a).  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue, in adjudicating the claim for nonservice-connected pension. 

As the record establishes that the Veteran did not serve in Vietnam, the outcome in this case is controlled by the provisions of 38 U.S.C.A. § 1521(j), which state that a veteran's service must total 90 days or more during a period of war.  Here, it is undisputed that the Veteran served on ACDUTRA from June 4, 1974 to October 3, 1974 and that such service was rendered during a statutory time of war, namely the Vietnam War.  However, the Veteran has not been awarded service connection for any disability based upon his period of ACDUTRA service.  In other words, there is no evidence that, during this period of ACDUTRA, the Veteran became disabled from a disease or injury incurred or aggravated in line of duty.  As the Veteran's ACDUTRA service was not active service, it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a nonservice-connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Although the Veteran has argued that his service from June 1974 to October 1974 constituted active duty service as he could have been deployed to Vietnam at any time and that he had been told that this service was active service, his Form DD-214 clearly indicates that it was a period of ACDUTRA.  VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, as the Board must rely on a service department document or verification to verify service, it is unable to find that the Veteran's service from June 1974 to October 1974 constituted anything other than ACDUTRA service.  The Veteran's contentions in this regard therefore without merit.

The legal authority governing eligibility for VA pension benefits is clear and specific, and the Board is bound by such authority.  As the Veteran does not meet the threshold eligibility requirement for award of nonservice-connected pension, he simply cannot establish entitlement to such benefit.  Under these circumstances, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim for nonservice-connected pension is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


